Case 1:20-cv-00055-LEW Document 54 Filed 06/02/20 Page 1 of 4                        PageID #: 369



                                  UNITED STATES DISTRICT COURT
                                       DISTRICT OF MAINE


ACA CONNECTS – AMERICA’S
COMMUNICATIONS ASSOCIATION;

CTIA – THE WIRELESS ASSOCIATION®;

NCTA – THE INTERNET & TELEVISION
ASSOCIATION; and

USTELECOM – THE BROADBAND
ASSOCIATION,

                             Plaintiffs,

            v.                                               Civil Action No. 1:20-cv-00055-LEW

AARON FREY, in his official capacity as
Attorney General of the State of Maine,

                             Defendant.


  PLAINTIFFS’ CONSENT MOTION FOR ENLARGEMENT OF PAGE LIMITATION


            Pursuant to Local Rule 7(d), Plaintiffs ACA Connects – America’s Communications

Association, CTIA – The Wireless Association ®, NCTA – The Internet & Television

Association, and USTelecom – The Broadband Association hereby move with the consent of the

Defendant for leave to file a consolidated memorandum of up to fifteen pages in length. In

further support thereof, Plaintiffs state as follows.

            Plaintiffs filed their Motion for Judgment on the Pleadings [ECF No. 25] on April 6,

2020. On May 27, 2020, Defendant filed a 20-page Opposition to Plaintiff’s Motion for

Judgment on the Pleadings [ECF No. 28], as well as a Cross-Motion for Judgment on the

Pleadings that incorporated certain arguments in their opposition [ECF No. 30]. In addition, on


{R2286579.1 71521-079126 }
Case 1:20-cv-00055-LEW Document 54 Filed 06/02/20 Page 2 of 4                             PageID #: 370



May 28 and June 1, 2020, four separate sets of amici curiae each filed 20-page briefs in support

of Defendant. Plaintiffs have until June 10, 2020 to file their reply memorandum in support of

their motion, and until June 17, 2020 to file an opposition to the Defendant’s cross-motion.

            If Plaintiffs were to file their reply and opposition separately, Plaintiffs would be allotted

up to a total of 27 pages of briefing (i.e., 7 pages for the reply and an additional 20 pages for the

opposition) under Local Rule 7(d). Rather than file the two memoranda separately, however,

and in the interest of efficiency, Plaintiffs propose to file one consolidated brief that serves both

purposes. The additional pages will also allow Plaintiffs to respond to the arguments in the

additional 80 pages of amicus curiae briefing.

            Plaintiffs have conferred with counsel for Defendant, Deputy Attorney General

Christopher C. Taub, who has represented that Defendant consents to the relief sought in this

motion.

            In accordance with Local Rule 7(d), Plaintiffs have filed this motion at least 3 business

days before the filing deadline for both their reply and their opposition. As such, this motion is

timely.

            WHEREFORE, Plaintiffs respectfully request that the Court grant this motion and permit

Plaintiffs to file a consolidated memorandum of up to 15 total pages in length.




{R2286579.1 71521-079126 }                            2
Case 1:20-cv-00055-LEW Document 54 Filed 06/02/20 Page 3 of 4            PageID #: 371




 Dated: June 2, 2020                           Respectfully submitted,




                                               By Joshua A. Randlett
 Scott H. Angstreich*                             Joshua A. Randlett
 Collin R. White *                                RUDMAN WINCHELL
 Alex A. Parkinson*                               84 Harlow Street
 KELLOGG, HANSEN, TODD, FIGEL                     P.O. Box 1401
 & FREDERICK, PLLC                                Bangor, ME 1401
 1615 M St. NW, Suite 400                         Email: jrandlett@rudmanwinchell.com
 Washington, D.C. 20036
 Email: sangstreich@kellogghansen.com             Helgi C. Walker*
                                                  Jacob T. Spencer*
 Attorneys for Plaintiffs                         Nick Harper*
 CTIA – The Wireless Association® and             Sarah Akhtar*
 USTelecom – The Broadband Association            GIBSON, DUNN & CRUTCHER LLP
                                                  1050 Connecticut Avenue, N.W.
 Jeffrey A. Lamken*                               Washington, D.C. 20036
 MOLOLAMKEN LLP                                   Email: HWalker@gibsondunn.com
 The Watergate, Suite 600
 600 New Hampshire Ave., NW                       Sarah E. Erickson-Muschko*
 Washington, DC 20037                             GIBSON, DUNN & CRUTCHER LLP
 jlamken@mololamken.com                           1801 California Street, Suite 4200
                                                  Denver, CO 80202
 Attorney for Plaintiff                           Email: SEricksonmuschko@gibsondunn.com
 ACA Connects – America’s Communications
 Association                                      Attorneys for Plaintiff
                                                  NCTA – The Internet and Television
 * admitted pro hac vice                          Association




{R2286579.1 71521-079126 }                 3
Case 1:20-cv-00055-LEW Document 54 Filed 06/02/20 Page 4 of 4                            PageID #: 372



                                     CERTIFICATE OF SERVICE

            I hereby certify that on this date, I electronically filed the foregoing document entitled

Plaintiffs’ Consent Motion For Enlargement of Page Limitation via the Court’s CM/ECF system,

which will serve a copy of same upon all counsel of record.




Dated: June 2, 2020                                                       Joshua A. Randlett________
                                                                          /s/ Joshua A. Randlett, Esq.




{R2286579.1 71521-079126 }
